ACTION AFTER BOARD DECISION

In view of the Board Decision of February 25, 2022, the application will be passed to issue on allowed claims 1, 2-10, 21 and 22 provided the following formal matters are promptly corrected. Prosecution is otherwise closed.

Election/Restrictions
Due to the allowability of claim 1, the Restriction requirement between Groups I-IV has been withdrawn, and the withdrawn claims dependent from claim 1 have been rejoined.
Claims 13-17 remain withdrawn and applicant should cancel these claims or take other appropriate action.

Drawings
The drawings are objected to because of the following informalities:
In Figure 2, a second, reference line for each of the beta angles (i.e., the center two teeth) is missing and should be provided (reference the alpha angles of the outer teeth).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, lines 1-2, the recitation “wherein the cutting teeth define at least 12 teeth per inch” is vague and indefinite as to what is being set forth, particularly since is not clear as to how teeth can define a pitch, and it seems that the teeth are arranged or positioned or spaced or disposed at 12 teeth per inch.
In claim 3, lines 1-2, the recitation “wherein the leading tooth defines a first number of teeth per inch” is vague and indefinite as to what is being set forth, particularly since is not clear as to how one tooth can define a number of teeth, and because it is not clear how a tooth or teeth can define a pitch, and it seems that the 

Allowable Subject Matter
Claims 1, 4-12, 21, and 22 are allowable over the prior art of record.
Claims 2-3 would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant is required to make the necessary corrections addressing the outstanding formal matters within a shortened statutory period set to expire TWO (2) MONTHS from the mailing date of this letter to avoid ABANDONMENT of the application. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
March 25, 2022